Citation Nr: 0818444	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  00-16 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a heart disorder. 

2.  Entitlement to an increased rating greater than 10 
percent for hypertensive vascular disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1973 to 
February 1974. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a heart disorder and an increased 
rating greater than 10 percent for hypertensive vascular 
disease. 

In July 2000, the veteran requested a hearing before the 
Board, but he withdrew the request in August 2000.  

In July 2002, the Board denied service connection for a heart 
disorder and an increased rating for hypertensive vascular 
disease.  However, in January 2004, the Court of Appeals for 
Veterans Claims (Court) vacated the decision and remanded the 
claims for compliance with certain notice requirements.  In 
September 2004, the Board remanded the claims for procedural 
development, and they are now before the Board for 
adjudication.  


FINDINGS OF FACT

1.  There is no competent medical diagnosis of a chronic 
heart disability.  

2.  The veteran's blood pressure was predominantly less than 
110 diastolic or 200 systolic over the entire period covered 
by this appeal.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2007).  

2.  The criteria for an increased rating greater than 10 
percent for hypertensive vascular disease have not been met.  
38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, § 4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
AOJ decision on a claim for VA benefits.  In the present 
case, the unfavorable AOJ decision that is the basis of this 
appeal was already decided in August 1999 prior to the 
enactment of the current section 5103(a) requirements in 
2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

In December 2001, the RO provided notice of three elements to 
substantiate a claim for service connection for a heart 
disorder and discussed the claimant's and VA's 
responsibilities for obtaining evidence.  However, the notice 
did not address the requirements for an increased rating for 
hypertension, did not provide information that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and did not ask 
the claimant to provide any evidence in his possession that 
pertains to the claims.  

In March 2006, VA sent additional correspondence that 
informed the appellant of what evidence was required to 
substantiate both claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession and was provide with examples of the types of 
evidence that could be submitted.  Although the notice letter 
was not sent before the initial decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the RO also readjudicated the claims in a December 2007 
supplemental statement of the case after the notice was 
provided. Regrettably, the March 2006 notice did not discuss 
the assignment of a rating and effective date for service 
connection should that be awarded.  However, as service 
connection is not being granted in this case, no rating or 
effective date will be assigned and that deficiency is 
harmless. 

Concerning the claim for an increased rating for 
hypertension, the March 2006 letter did not address the test 
criteria to establish an increased rating.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889. 

In this case, the Board finds that any notice error(s) with 
regard to the increased rating claim did not affect the 
essential fairness of the adjudication.  The statement of the 
case and the supplemental statement of the case contained the 
applicable rating test criteria.  The veteran submitted 
evidence with highlighted blood pressure measurements 
indicating his actual knowledge of the rating test.  Based on 
the notices provided to the veteran, the Board also finds 
that a reasonable person could be expected to understand from 
those notices, to include the notice letter, the rating 
decision, the statement of the case and the supplemental 
statements of the case, what information or evidence was 
required for an increased rating to be granted.  

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
notice and timing errors did not affect the essential 
fairness of the adjudication.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The appellant's Social 
Security Administration records were obtained, as were VA 
treatment reports and all private medical reports identified 
by the appellant.  VA has obtained medical examinations and 
outpatient records of on-going VA medical care.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The veteran contends that he has a heart disorder including 
cardiomegaly secondary to service-connected hypertensive 
vascular disease.  He further contends that his hypertension 
is more severe than is contemplated by a 10 percent rating.  

Heart Disorder

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including cardiovascular disease and endocarditis).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.

Service medical records are silent for any diagnosis or 
treatment for heart disease.  In November 1973, the veteran 
sought military treatment for chest pain that had persisted 
for several days after playing basketball.  The examiner 
diagnosed muscular pain but ordered further testing in view 
of the veteran's elevated blood pressure.  Multiple blood 
pressure measurements were obtained over several days, and 
the examiner diagnosed labile hypertension.  Chest x-rays and 
an electrocardiogram were normal.  One examiner noted the 
presence of a heart murmur but diagnosed no heart disease, 
defect, or disability.  Neither the heart murmur nor any 
other heart abnormality was noted in a January 1974 discharge 
examination. 

In October 1976, the veteran sought a VA evaluation for 
hypertension.  The examiner noted the veteran's reports of 
occasional dizziness, exercise intolerance, occasional nose 
bleeds, and one occasion of a loss of consciousness after 
climbing stairs.  The veteran reported that he had been 
examined at a private university hospital with no identified 
heart abnormalities but that he had a family history of heart 
disease and was concerned about high blood pressure.  
Although the examiner noted that the veteran had no symptoms 
of angina or cardiac failure, he was hospitalized for a 
medical workup.  Chest X-rays were normal.  An 
electrocardiogram showed high precordial voltage but 
otherwise the study was completely normal.  A cardiologist 
noted regular heart rhythm with a grade 2/6 systolic ejection 
murmur that did not radiate.  He did not indicate that the 
murmur was a defect or indicative of a pathological disease.  
The veteran left the hospital prior to completion of a stress 
test.  After review of a cardiologist's report, the attending 
physician diagnosed labile hypertension but no evidence of 
hypertensive cardiovascular disease.  

The veteran underwent a VA cardiology evaluation in January 
1984 when an examiner again noted a systolic murmur of 
unknown etiology.  However, the examiner noted that the 
murmur was not characteristic of anything specific and that 
an electrocardiogram was normal.  The examiner did not 
diagnose any form of heart disease and did not attribute the 
murmur to the veteran's hypertension.  Identical test results 
and findings were noted by other VA physicians after workups 
in May 1985, July 1988, and September 1990.  A VA chest X-ray 
in September 1988 was interpreted by the radiologist as 
evidence of developing cardiomegaly without cardiac 
decompensation.  However, the treating clinician noted that 
an electrocardiogram was normal with no changes from a study 
two years earlier in which chest X-rays showed no active 
disease.  The heart murmur was noted to be asymptomatic with 
no diagnosed heart disease.  

In November 1996, the veteran was granted disability benefits 
by the Social Security Administration (SSA) for several 
disabilities including hypertension but not for organic heart 
disease of any type.  The SSA records of examination and 
adjudication were obtained and reviewed.  There were no 
diagnoses of heart disease.  

In a January 1998 claim, the veteran reported that he 
received on-going treatment for a heart disorder at a private 
hospital.  Records from the hospital were obtained and showed 
treatment only for an unrelated problem in 1996 with no heart 
abnormalities.  

In June 1998, the veteran underwent a stress test and a 
persantine myocardial scan at a VA facility.  All tests were 
normal.  In August 1998, a VA outpatient clinic provider 
attributed the veteran's fatigue to excessive caffeine 
consumption at night, a possible sleep disorder, and low B12 
levels for which he received periodic injections over several 
years of on-going VA medical care.  

In July 2000, the veteran underwent vocational capacity 
testing at a VA facility.  He experienced some chest pain, 
shortness of breath, and fatigue during the physical tests 
and exhibited high blood pressure.  An electrocardiogram was 
normal.  However, he was referred to a private physician for 
further evaluation.  The physician noted several risk factors 
for heart disease including family history, tobacco use, 
hypertension, hyperlipidemia, and lack of exercise.  Although 
the physician noted that the shortness of breath and chest 
discomfort could be related to hypertension, the physician 
ordered diagnostic angiography.  The examination showed mild 
left ventricular hypertrophy with an ejection fraction of 60 
percent and mild plaquing in the main body of the right 
coronary artery.  The physician did not diagnose any type of 
chronic heart disorder.  

In March 2001, the veteran underwent a multiple gated 
acquisition (MUGA) scan at a VA facility.  The interpreter 
noted a left ventricular ejection fraction of 65 percent as 
normal.  No chronic heart disease was diagnosed.  Chest X-
rays in August 2002, March 2005, and December 2005 showed no 
cardiac abnormalities.  Outpatient treatment reports from 
2002 through July 2007 also showed no abnormalities other 
than occasional observations of the heart murmur but no 
diagnosed chronic disease. 

The Board concludes that service connection for a heart 
disorder is not warranted because there is no current 
diagnosis of chronic organic heart disease and no medical 
evidence that a heart murmur is indicative of a disease or 
disability.  Several technical heart studies confirmed the 
absence of any heart disease.  Medical providers in service 
and after service have noted that the veteran has several 
risk factors for heart disease, and the veteran has undergone 
extensive diagnostic testing over the years.  Although a 
heart murmur has been noted intermittently and some 
ventricular hypertrophy and arterial plaquing were observed, 
none of the providers or interpreters found these to be 
sufficiently significant to warrant a diagnosis of an organic 
heart disorder.  There is no competent medical evidence that 
these symptoms are indications of a current disability.  
Furthermore, none of the medical examiners noted any 
relationship between the intermittent murmur and the 
veteran's service-connected hypertension.  

The Board acknowledges that the veteran is competent and 
credible in reporting symptoms of fatigue, occasional 
dizziness, and chest pain.  The veteran has been diagnosed 
with hypertension and has several other risk factors for 
heart disease.  Medical providers have attributed these 
symptoms to hypertension and to other factors but not to 
organic heart disease.  Although the veteran holds a sincere 
belief that his symptoms are indicative of the onset of heart 
disease, such conclusion requires medical knowledge and 
expertise.  As a layperson, the veteran does not possess the 
necessary knowledge of medical principles, and his 
assertions, standing alone, are not probative as to the 
etiology of his current symptoms.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The record is simply does not contain 
a competent medical diagnosis of chronic cardiovascular 
disease. 

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Hypertensive Vascular Disease

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  
505 (2007).

The veteran's current claim for an increased rating greater 
than 10 percent was received on January 6, 1998.  

Regulations pertaining to the ratings for hypertension were 
changed during the pendency of the appeal.  When a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeals process has 
been concluded, the version of the law or regulation most 
favorable to the appellant generally applies.  Only the 
former criteria can be applied for the period prior to the 
effective date of the new criteria.  However, both the old 
and new criteria can be applied as of that date.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

All blood pressure measurements are noted in units of 
millimeters of mercury (mm Hg).  If noted together, systolic 
pressure precedes diastolic pressure.  

Prior to January 12, 1998, a 10 percent rating was warranted 
for hypertensive vascular disease where the diastolic 
pressure was predominantly 100 or more; or when continuous 
medication was shown necessary for the control of 
hypertension and there was a history of diastolic blood 
pressure of predominantly 100 or more.  A 20 percent rating 
was warranted for diastolic pressure of predominately 110 or 
more with definite symptoms.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997). 

Effective January 12, 1998, a 10 percent rating is warranted 
when diastolic pressure predominantly is 100 or more, or; 
systolic pressure predominantly 160 or more, or; a minimum 
evaluation for a history of diastolic blood pressure of 
predominantly 100 or more with continuous medication for 
control.  A 20 percent rating is warranted for diastolic 
pressure of predominantly 110 or more; or systolic pressure 
predominantly 200 or more.  Higher ratings are provided for 
predominantly higher blood pressure measurements.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2007); see also 62 Fed. Reg. 
65207 (Dec. 11, 1997).  

Effective October 6, 2006, a note was added after the rating 
criteria of Diagnostic Code 7101 concerning separate 
evaluations of hypertension and other heart diseases.  See 71 
Fed. Reg. 52,457-60 (Sept. 6, 2006).  However, the basic 
criteria for rating hypertension were not otherwise changed 
at that time.  Because the appellant had not been diagnosed 
with any other cardiovascular disease, this change to the 
regulation is inapplicable to this appeal.

The Board reviewed VA and private medical records since 
January 1997.  The records show that the veteran has been 
prescribed medication for the control of high blood pressure 
for the entire period covered by the claim.  The records also 
show that the veteran frequently reported symptoms of 
dizziness, fatigue, and shortness of breath.  In addition to 
records of individual encounters for clinical care, the file 
also contains a computer summary of VA blood pressure 
measurements from August 1997 to December 2007 containing 47 
measurements obtained on 40 separate dates.  After review of 
all records, Board identified only five occasions when blood 
pressure measurements exceeded 200 systolic or 110 diastolic.  

On May 5, 1998, blood pressure was noted as 238/88.  On 
January 28, 1999, blood pressure was 152/115.  The examiner 
noted the veteran's reports of using two medications for 
hypertension and experiencing occasional chest pain and 
erectile dysfunction.  The examiner made no changes in the 
veteran's treatment plan.  

In July 2000 and again in August 2000, the veteran performed 
VA vocational capacity testing.  On July 18, 2000, an 
examiner noted that the veteran arrived at the clinic with a 
report of an earlier blood pressure measurement of 200/140 
but was otherwise asymptomatic.  Although the capacity 
testing occurred several days earlier, there is no indication 
of the circumstances of the high reading.  Blood pressure was 
measured several times later the same day and was 
consistently less than 200/110.  The examiner noted that the 
veteran appeared to be compliant with medication and ordered 
an increased dosage.  The veteran participated in additional 
capacity tests early in August 2000.  On August 1, 2000, the 
veteran was unable to complete a test because of dizziness 
and blood pressure was measured as 196/140.  The test was 
terminated and the veteran was seen at a clinic and sent 
home.  He performed additional testing two days later without 
incident.  On August 10, 2000, a private physician noted the 
veteran's reports of chest pain and shortness of breath and 
measured blood pressure as 175/110.  The physician again 
adjusted the veteran's medications.  

In May 2005, blood pressure was measured as 186/111 but the 
examiner made no specific comments.  In July 2005, a VA 
pharmacist noted the high reading in the May record but also 
noted that the veteran had been taking an incorrect dosage 
and provided additional instructions.  

Finally in April 2007, a VA dental hygienist noted the 
veteran's blood pressure was 206/119 and that the veteran 
reported that he had not taken his medication that morning.  
The veteran was seen at the medical clinic, provided 
medication, and blood pressure was measured as less than 
200/110 several times later that day.    

In March 2008, the veteran submitted two pages of VA medical 
treatment records.  However, the pages were already of record 
and had been considered by the RO in a December 2007 
supplemental statement of the case.  

The Board concludes that a rating greater than 10 percent for 
hypertension is not warranted under either the old or new 
regulations at any time covered by this appeal because the 
record showed that the veteran's blood pressure was 
predominantly less than 110 diastolic or 200 systolic since 
1997 as shown by the great majority of the measurements over 
many years.  The five acute occasions of readings slightly 
above 200 or 110 were generally associated with recent 
physical exertion, missed mediation, or incorrect or 
inadequate dosage.  Subsequent to administration or 
adjustment of medication, the veteran's blood pressure was 
noted to return to the level that warranted a 10 percent 
rating.   

The veteran does require continuous medication for control of 
hypertension and does experience symptoms of dizziness, 
fatigue, and shortness of breath that were associated with 
hypertension or the medication by some medical providers.  
However, other providers also associated the symptoms with 
high caffeine use, loss of sleep, and poor physical fitness.  
Nevertheless, under the old criteria, a higher rating for 
hypertension requires predominantly greater than 110 
diastolic pressures, which is not shown in this case, with 
definite symptoms. 

Further, the Board notes that there is also no indication 
that the disorder necessitated frequent periods of 
hospitalization or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a heart disorder is denied. 

An increased rating greater than 10 percent for hypertensive 
vascular disease is denied. 



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


